
	

113 HR 856 IH: To amend the Internal Revenue Code of 1986 to require the social security number of the student and the employer identification number of the educational institution for purposes of education tax credits.
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 856
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mrs. Black (for
			 herself, Mr. Schock,
			 Mr. Westmoreland, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the
		  social security number of the student and the employer identification number of
		  the educational institution for purposes of education tax
		  credits.
	
	
		1.Social security number and
			 employer identification number required for education tax credits
			(a)In
			 generalParagraph (1) of
			 section 25A(g) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 taxpayer identification number and inserting social
			 security number, and
				(2)by inserting
			 , and the employer identification number of any institution to which
			 qualified tuition and related expenses were paid with respect to such
			 individual, after such individual.
				(b)Omission treated
			 as mathematical or clerical errorSubparagraph (J) of section 6213(g)(2) of
			 such Code is amended by striking TIN and inserting social
			 security number and employer identification number.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
